DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 8-14 are pending.
Applicants have amended the claims with the removal of the seal face as one of the critical assembly features, and canceled claims 15, 17, 18, and 20.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
The applicants have amended claim 1 with the removal of the seal face as one of the critical assembly features, and further canceled dependent claims 15, 17, 18, and 20.  Lastly, the applicants have made arguments based upon these changes, particularly regarding Harrison reference which was used for teaching of the guide posts and guide holes, and of the Gellert reference which further also teaches of bores (or alignment features) that are formed upon the manifold.  
The applicants argued that the bores of Gellert is for the bores of the channels themselves and not for the particular alignment of the manifold to the machine.  Further, applicants argued that the bolts 44 and the associated bore that are to be attached within the manifold are directly only for attaching of heaters and not for alignment features for orienting manifold within a molding machine component. 
Wherein, the arguments have been considered but are not persuasive as the bores and bolts of Gellert provides for attachment, and further would align for the heaters that are located upon the manifold.  Whereas, the Harrison reference remains relevant as the reference teaches of formation of guide posts and guide holes that are formed via CNC machining upon a runner plate.  Here, the features particularly for features that are located upon the molds and for alignment for various features are used in mold assemblies.  It is agreed upon that the Babin reference regarding the necessity of the seal interface teaching.  However, the Babin reference remains relevant for the teaching for the bore that is used for the fastener 72 that is provided for aligning and fastening between the manifold 12 and the shoulder 70 of the nozzle 20, see Fig. 6.
It is noted that the applicants have not addressed the additional teachings in the Barron and Jenko references and instead focuses on the teachings of the Gellert reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Gellert reference does teach of bores for alignment/fastening and thereby would be applicable to the Harrison reference.
Thereby, after further reconsideration of the prior art references, the argument are not persuasive and the rejection of the claims remain are shown below.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 6193914) in view of Jenko (US 2012/0237631), Barron (US 6581640), Gellert (US 6230384), Gellert (US 6447283), and Babin (US 2004/0005380). 
In regards to claim 1, Harrison teaches of a method of manufacturing a manifold for use in plastic injection molding comprising:
 subtractive machining a plate;
machining a critical assembly feature into the manifold base plate.
In regards to the subtractive machining a base plate, and machining a critical assembly feature into the manifold base plate, the use of subtractive manufacturing is also seen in the art via other terms including CNC machining.  Here, see teaching by Harrison of the formation of the passages in the manifold 405 via CNC machining, see Col.10, lines 22-29 and Col.10, line 65 to Col. 11, line 4, and also Harrison teaches of the runner plate 410 that is fabricated by CNC machining, Col. 13, lines 8-15, and the mold cavities 710a-710c being fabricated via CNC machining in the mold 420, see Col. 15, lines 38-46.  Here, Harrison teaches both elements within a mold plates and mold to be formed from subtractive manufacturing to form the elements, and further of the teaching of a plate itself (runner plate) to be formed from subtractive manufacturing.  It is noted that for the platens/manifold portions formed for the machine (see Fig. 4, elements 405, 410), it is often milled/cut to the desired shape for assembly, particularly when from metal parts, and this is considered subtractive manufacturing in forming the desired parts.
Harrison does not specifically state additional additive manufacturing a melt distribution structure onto the manifold base plate.  
However, Harrison does teach of forming cooling element 515 that is formed upon the manifold 405 by brazing a thermally conductive fluid conduit onto a surface of the manifold 405, and another embodiment in which the cooling element is formed upon the body of the manifold via investment casting, see Col. 10, lines 58-64.
Thereby, Harrison does further teach of critical assembly feature including resilient guide members 415 coupled to the runner plate 410 to the mold 420, see Col. 13, lines 16-38, that include guide posts 850 and guide holes 865.  Further, Harrison teaches of the runner plate that is fabricated by any number of conventional fabrication processes including CNC machining, see Col. 13, lines 13-15.

Note: 
Regarding “additive manufacturing”, this term would include selective laser sintering, 3D printing, stereolithography, laminated object manufacturing, etc.  Furthermore solid freeform fabrication is another term for additive manufacturing (see NSF Additive Manufacturing Workshop slides by Beaman, see attached NPL).
Regarding “critical assembly feature”, as the term is defined in the specification: see 202; Fig. 2; “can be a seal face 208”, “heat installation 204”, “alignment features 206”, or “attachment feature 212”, see pages 9-10 of specification.  This term has a broad feature in regards to accommodating for features within the manifold, as pertaining to operations that would also include for installation of the manifold within the injection molding machine.
Regarding “subtractive machining”, this term is noted and this is also known as machining, which would encompass CNC machining, milling, cutting, drilling, turning, sawing, boring, planning, shaping, broaching, and any particular method that would remove material from the initial material in forming a part, see background information taught in the FormLab NPL submitted on 3/16/2022.

While Harrison does not specifically teach of forming the melt distribution structure onto a manifold base plate.
Here, Barron teaches of a manifold formed via layers joined together, see teaching of freeform fabrication by Barron that includes a manifold base plate 12, 66 and with successive layers formed above, see Fig. 11.  The manifold is assembled to a fluid circuit and a microvalve can be attached to each manifold (see Col. 3, lines 1-4), braze pads 20, 40, locating holes 82, locating studs 86, identifying indicia 84, and gasket that can be added, Col. 7, lines 9-13.
While, Barron does not specifically teach of “the manifold for use in plastic injection molding”, the method of forming the manifold in Barron can be readily applied to the Harrison in view of Jenko reference particularly in regards of forming via additive manufacturing the additional layers in forming the unitary manifold.  
It would have been obvious for one of ordinary skill in the art to modify the method of Harrison with the plate as taught by Barron as the base manifold plate portion from which the manifold is formed upon.  
Further, Jenko teaches of a method of manufacturing a manifold 104 (manifold assembly 102, manifold body 104) for use in plastic injection molding (see [0003]), the method comprising: additive manufacturing (see [0034) via a melt distribution structure, and comprises a critical assembly feature.  
(The manifold body 104 is formed by solid freeform fabrication, additive manufacturing, and further including laminated object manufacturing and 3D printing, see [0034].)  
(See also heaters 430, 432 that can be provided within the manifold, or otherwise known as a critical assembly feature.)
The Jenko already teaching of different free form fabrication that includes 3D printing and laminated object manufacturing and would encompass the teaching in Barron in the formation of a manifold, while Harrison teaches of subtractive manufacturing methods of forming injection mold parts.
It would have been obvious for one of ordinary skill in the art to modify the process of Harrison in view of Barron with the additive manufacturing for forming the manifold as taught by Jenko in building the injection molding features upon the formed portions. 
One skilled in the art would have been motivated to combine the known methods of the prior art references, particularly of prior art references of Harrison in forming the parts of the molding machines and with the teachings of Barron and Jenko of the various known methods of machining as these would be predictable results in forming the injection mold parts.

In regards to the formation of the critical assembly feature including the attachment features, as seen in Gellert ‘283, a hot runner system having a manifold 26 and having attachment (bolts 44 and further the associated bore for the bolt to attach within the manifold) and alignment components (see also the teaching of locating pin 34 along with the associated bore for the element to attach within the manifold and also fo the central locating ring 28) of Fig 1, that aid positioning and maintaining the manifold structure within the hot runner system.  
Here, in the molding arts, Gellert ‘384 teaches of machining bores alignment and retaining pin bores through a manifold, see steps c and d, Col. 6, lines 36-43, and also see step f, Col. 6, lines 48-50.  The machining work done upon a manifold is recognized by one skilled in the art that includes boring and/or drilling in forming the bores.  Here, this machining work is further interpreted as subtractive machining done upon the manifold structure.  See also the teaching in Gellert of the alignment and retaining pin/plug 94 that fits with the alignment and retaining pin bore 96 of the manifold 14, see Col. 4, lines 24-41, Figs. 1-3 and 5-6, and again, steps c and d, Col. 6, lines 36-43.  The formed bores can further be considered alignment and/or attachment features of the critical assembly feature on the manifold.
Thereby, as seen in the Gellert ‘283 there are formation of the critical assembly features in the manifold, and how these are formed in the manifold as seen in Gellert ‘384.  It would have been obvious for one of ordinary skill in the art to modify the formation of the manifold of Harrison in view of Jenko and Barron with the forming of the critical assembly features of Gellert ‘283 with the method as taught by Gellert ‘384 as this is a known method in the formation of the manifolds particularly in the molding arts.

In regard the critical assembly feature of an alignment feature for orienting and and/or attachment feature for mounting within the molding machine, see Babin that teaches hot runner system that also includes a manifold 12i with seal interface 44i (sealing element, sealing insert), see Fig. 13.  The seal interface located within the manifold and interfacing between the manifold and the nozzle 20.  Further, the manifold of Babin is also known for having heating elements 15 within the structure.  The seal interface needing to operate under the pressure from injection molding operations as seen in Babin.  Lastly, see teaching of the fastener 72 that further fastens the manifold 12b with the nozzle 20b, see [0056].
Wherein, the Babin reference teaches of the bore that allows for the fastener 72 to align and fasten the manifold 12 to the shoulder 70 of the nozzle 20, see Figs. 4-6, and [0052, 0056].  The alignment for orienting and attachment for mounting is taught by Babin with regards to the bore formed and this is applied between the manifold and nozzle.  Thereby allowing for alignment and attachment within an injection molding machine.   The additional features of the formation of the alignment feature via subtractive manufacturing is noted and the Gellert references already teaches of the formation of critical assembly features via subtractive machining.  It would have been obvious for one skilled in the art further apply the machining of the Gellert references in of forming additional features upon the manifolds.
It would have been obvious for one of ordinary skill in the art to modify the manifold of Harrison in view of Jenko, Barron, Gellert ‘283 and Gellert ‘384 to further include the additional critical assembly feature of the alignment feature as taught by Babin in order to prevent the problem of leaking molten plastic between the manifold and the nozzle, see Babin [0002].

In regards to claim 3 (dependent upon claim 2), further comprising machining the critical assembly feature into the manifold base plate.  
In this regards, the finishing as taught by the Harrison reference can machining of features that would encompass the critical assembly feature including holes and grooves that is considered critical to the operation of the manifold.  Furthermore in regards to the manifold base plate having critical features, Jenko already teaching in formation of other critical assembly feature including accommodating for heating features, see above.
It would have been obvious for one of ordinary skill in the art to recognize the process, particularly of the base plate of Harrison in view of Barron and Jenko with the critical assembly feature being formed upon the base plate. 

In regards to claim 8 (dependent upon claim 4), wherein the molding machine component is one of a mold and a manifold plate.  See Harrison teaching of the mold components that includes a mold 420 and manifold plate 405 and further of a runner plate 410, see Fig. 4. 

In regards to claim 9 (dependent upon 8) wherein the manifold base plate is finish machined.  The Harrison reference teaches of the machined plates and the use of the machining upon the surface of the plate would be encompassed by the teachings of Harrison via the use of the CNC machining upon the plates.

In regards to claim 10 (dependent upon claim 9) wherein the manifold base plate is finish machined prior to additive manufacturing the melt distribution structure.  In this regards of the step of machining prior to the manufacturing of the distribution structure, this is a rearrangement of the process steps particularly of when the base plate is machined in the CN’609 reference.  It would have been obvious for one of ordinary skill the in art to be able to machine the base plate prior to incorporation of the element in the additive manufacturing process or machining the base plate as a post process after additive manufacturing as the anticipated result is the base plate is machined, particularly with predictable results for the surfaces being machined as the same surfaces that would face the mold or mold plate. 

In regards to claim 11 (dependent upon claim 10), wherein the melt distribution structure comprises: a melt distribution circuit having one or more melt channels connecting one or more manifold inlets to one or more manifold outlets.  See Jenko (US 2012/0237631) with inlets 404, 424 and the outlets 406, 426, 408, 428, see Figs. 6-8.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Barron, Jenko ‘631, Gellerts ‘283, Gellerts ‘384, and Babin as applied to claim 11 above, and further in view of Jenko (US 2016/0193768).
In regards to claim 12, further comprising additive manufacturing a nozzle component onto the manifold base plate.
The references do not teach the additional additive manufacturing of a nozzle component onto the manifold base plate.  Jenko ‘631 does teach of the nozzle structure 152 is being integral geometry of the manifold body 104, thereby reducing component quantity and possible leakage interfaces, see [0041].
Furthermore, Jenko ‘768 that teaches of the additive manufacturing (solid freeform fabrication or additive manufacturing [0019] and of also other various manners of manufacturing), of a unitary manifold body 100 (hot runner apparatus) and includes nozzles 112(1), 112(2), 112(3) component that is with the manifold body 100.  Thereby, the formation of the nozzle upon the manifold base plate being a formation of the product that includes depositing upon a part, see (E) of [0019]. 
It would have been obvious for one of ordinary skill in the art to modify the process of Harrison in view of Barron, Jenko ‘631, Gellerts ‘283, Gellert ‘384, and Babin with the further additive manufacturing of the nozzles onto the manifold base plate as taught by Jenko ‘768 as it is known in forming the manifold (hot runner apparatus) structure into a unitary body.

In regards to claim 13 (dependent upon claim 12), wherein the nozzle component comprises a nozzle housing.  See Jenko ‘768 regarding the nozzle 500 (or nozzle housing), and Jenko ‘631 regarding the nozzle structure 152 (also seen as a nozzle housing)

In regards to claim 14 (dependent upon claim 13), wherein the nozzle component defines a melt passage fluidly connected to one of the one or more melt channels.  See Jenko ‘631 that teaches of the manifold 104 with the melt passages 107, the outlet of the melt passage 108 is connected to the nozzle 152, see Fig. 2B. and also Fig. 8, see melt passages 402, 422 to nozzles 450, 452.  And also see Jenko ‘768, see Fig. 2 and 4, see melt passage 208 that connects to the nozzles 112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744